Citation Nr: 1012184	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for service 
connected posttraumatic stress disorder (PTSD), rated 10 
percent disabling, prior to January 26, 2006, and 30 percent 
disabling, on and after January 26, 2006.

2.  Entitlement to an increased rating for service connected 
bilateral hearing loss, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to January 26, 2006, the medical evidence of 
record reflects that the Veteran's PTSD symptomatology 
caused occupational and social impairment due to mild or 
transient symptoms which decreased his work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, and were controlled by continuous 
medication; however, his symptoms did not result in 
occupational and social impairment with occasional decreased 
work efficiency or intermittent periods of inability to 
perform occupational tasks, reduced reliability and 
productivity, deficiencies in most areas, or total 
occupational and social impairment.

2.  On and after January 26, 2006, the medical evidence of 
record reflects that the Veteran's PTSD symptomatology 
caused occupational and social impairment, with deficiencies 
in most areas, but not total occupational and social 
impairment.  

3.  All audiological examinations of record reflect the 
Veteran's left ear puretone thresholds are 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 Hertz.  

4.  On VA audiological examination, in August 2005, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 41, with speech 
recognition of 88 percent (Level II hearing loss) in the 
right ear, and an average puretone threshold in decibels of 
56, with speech recognition of 84 percent (Level II hearing 
loss-utilizing Table VI and Level V-utilizing Table VIa) in 
the left ear.

5.  At a VA audiological treatment examination, in April 
2006, the Veteran's bilateral hearing loss was manifest by 
an average puretone threshold of 44, with speech recognition 
of 88 percent (Level II hearing loss) in the right ear, and 
an average puretone threshold in decibels of 60, with speech 
recognition of 84 percent (Level III hearing loss-utilizing 
Table VI and Level V-utilizing Table VIa) in the left ear.

6.  On VA audiological examination, in August 2009, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 38, with speech 
recognition of 96 percent (Level I hearing loss) in the 
right ear, and an average puretone threshold in decibels of 
53, with speech recognition of 100 percent (Level I hearing 
loss-utilizing Table VI and Level III-utilizing Table VIa) 
in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2006, criteria for disability 
rating in excess of 10 percent for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
and 4.130, Diagnostic Code 9411 (2009).

2.  On and after January 26, 2006, the criteria for a 
disability rating of 70 percent, and no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  Correspondence from the RO, 
dated in July 2005, provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his 
claims, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  The 
Veteran also was provided extensive information regarding 
the rating criteria contained in the applicable Diagnostic 
Codes in the Statement of the Case, which was issued in 
February 2007, and an additional opportunity to submit 
evidence (which he did).  After he received this notice, the 
Veteran's claim was readjudicated and a Supplemental 
Statement of the Case issued; therefore, there was no 
prejudice as a result of the timing of the notification.  In 
addition, the Veteran's clam for an increased rating for 
service-connected PTSD arises from his disagreement with the 
initial evaluation, following the grant of service 
connection.  Courts have held that once service connection 
is granted and the claim is substantiated, additional notice 
under the aforementioned law and regulation is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).
	
The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, his VA treatment, 
service treatment and private treatment records have been 
obtained, and the Board is unaware of any relevant evidence 
that is not of record.  Additionally, the Veteran has not 
requested a hearing with respect to his claims and has not 
indicated any additional records VA should seek to obtain on 
his behalf.  Based on these facts, the Board finds all 
reasonable efforts were made by VA to obtain evidence 
necessary to establish the claims, and there no outstanding 
duty to provide further assistance with the development of 
evidence.

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 
C.F.R. § 4.3.  In all such claims, separate ratings, for 
separate periods of time, as the evidence may show are 
considered.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD 

A December 2005 rating action granted the Veteran's service 
connection claim for PTSD, assigning a 10 percent disability 
evaluation.  During the pendency of the Veteran's appeal, a 
November 2009 rating action assigned a 30 percent 
evaluation, effective January 26, 2006.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
and indicates a 10 percent disability rating is appropriate 
where there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  

Diagnostic Code 9411 provides for a 30 percent rating where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions recent 
events.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Veteran was provided a VA psychological examination in 
August 2005.  During this examination, the Veteran reported 
a shortened attention span and concentration difficulties, 
which impacted his ability to perform normal household 
activities.  This examination report documents the Veteran's 
reported financial management difficulties and a hindered 
ability to maintain socially meaningful relationships, 
reporting that he had at most a dozen friends, because of 
his irritability and judgmental behavior.  Conversely, the 
Veteran reported positive familial relationships, and his 
continued enjoyment of activities (e.g. reading, fishing, 
hunting, and activities with his family).  Additionally, the 
Veteran reported a seven year history with his current 
employer, but noted that the aforementioned symptoms 
impaired his effectiveness at work.  On mental status 
examination, the Veteran reported night sweats, infrequent 
flashbacks, avoidance of thoughts related to his military 
experiences, difficulty recalling details of military 
service, decreased interests and activities, difficulties 
feeling close to others, numbness of feeling, problems with 
irritability, difficulties concentrating, hypervigilance, 
and heightened startle response.  He also reported a 
depressed mood.  Based on these findings the examiner 
diagnosed the Veteran with mild chronic PTSD.  The Veteran's 
Global Assessment of Functioning (GAF) was noted at 75.  

The examiner believed that the Veteran's symptoms had a 
nominal to mild impact on occupational functioning due to 
difficulties concentrating, irritability, hypervigilance, 
and reduced tolerances for frustration, and that his 
symptoms had a mild to moderate negative impact on his 
social relationships due to the aforementioned factors along 
with his difficulties feeling close to others and emotional 
numbing.  

In January 2006, the Veteran returned for VA follow-up 
psychological treatment.  During this visit, the VA 
psychologist noted the Veteran's limited social interactions 
and his desire to isolate himself.  With respect to 
employment, the Veteran reported changing jobs on multiple 
occasions, due to difficulty interacting with others and 
"passive aggressive" behavior.  The VA psychologist further 
recorded the statements of the Veteran's spouse, describing 
the Veteran as "moody [and] a manipulator."  Ultimately, the 
VA psychologist recorded the Veteran's PTSD symptoms, to 
include "nightmares, flashback, exaggerated startle 
response[,] intrusive memories, irritability, inability to 
focused (sic), anger outburst[s]...[and] guilt that [he] is 
responsible for [the] death and injury sustained by his 
men."  The Veteran's GAF score was 55 at this time.  

The Veteran continued his VA psychological treatment, as 
recorded in June 2006 psychological treatment note.  At this 
time, the Veteran continued to report nightly cold-sweats, 
hypervigilance, need for isolation, intrusive thoughts, 
flashbacks, exaggerated startle response, situational panic 
attacks, passive suicidal thoughts, an inability to 
"reconnect" with others, and an easily angered/frustrated 
mood.  The VA psychologist also noted the Veteran's verbally 
abusive behavior towards his wife, his feelings of 
survivor's guilt, passive suicidal thoughts, decreased 
social and familial interactions, and decreased interest 
previously enjoyable activities.  Additionally, the VA 
psychologist noted the Veteran's persistent difficulty 
maintaining employment for an extended period of time, as he 
would "get upset and quit or [be] encourage[d] to find 
another position."  The VA psychologist characterizes the 
Veteran's PTSD symptoms as moderate-to-severe, and noted a 
GAF of 50.  The Veteran's October 2006 VA psychiatric 
treatment reflects almost identical finds, but for his GAF 
of 55.  

A VA psychological treatment record, dated in March of 2007, 
additionally documents the Veteran's psychological 
treatment.  The VA psychologist noted the Veteran's lack of 
significant occupational relationships, feelings of social 
isolation, poor concentration and irritability, insomnia, 
flashbacks, and intrusive thoughts.  What is more, the 
Veteran's PTSD continued to result in a decreased interest 
in activities he once enjoyed, outbursts of anger, 
hypervigilance, exaggerated startle response, emotional 
numbing, and a "[s]ense of [a] foreshortened future."  Also 
noted, were the Veteran's feelings of abandonment and guilt, 
upon reflecting on military experiences.  The Veteran's PTSD 
symptoms were characterized as moderate-to-severe and his 
GAF was noted as 45.

Also of records is an April 2007 statement from his spouse-a 
registered nurse.  In this statement, the Veteran's spouse 
recounts observing "pent up anger and frustration," during 
her 25-year marriage to the Veteran.  She also reports the 
Veteran's social estrangement from his friends and family, 
describing the Veteran as a "loner."  The Veteran's spouse 
also relays the Veteran's history of employment 
difficulties, which she attributed to the Veteran's "lack of 
ability to establish healthy relationships at the 
workplace."  

The Veteran was again evaluated by a VA psychologist in May 
2007.  This psychological evaluation noted the Veteran's 
marital difficulties associated with his depression and 
irritability; however, the Veteran reported having a 
positive relationship with his children.  This psychological 
examination report reflects the Veteran's PTSD related 
"intrusive memories, survivor's guilt, periods of depression 
with self isolation, hyperstartle reaction, hypervigilance, 
avoidance of war reminders, and irritability."  On mental 
status examination, the Veteran reported improved sleep and 
all other area were essentially within normal limits.  The 
Veteran's GAF was 60 at this time.  

The Veteran was provided another VA psychological 
examination, in connection with his claim in August 2009.  
The examiner noted the Veteran's report of experiences in 
Vietnam and his receipt of the Purple Heart and recorded the 
Veteran's account of his symptoms.  In this examination 
report, the VA examiner noted the Veteran's difficulty 
maintaining employment with the same employer and his need 
to work in isolation, due to irritability and difficulty 
relating to others (including his spouse).  Nevertheless, 
the examiner opined that the Veteran was able to maintain 
full time employment, and infrequently missed work due to 
his PTSD symptoms.  As documented in his numerous treatment 
notes, the VA examiner recorded the Veteran's continued 
social isolation, anxiety, irritability, increased alcohol 
consumption, interrupted sleep, nightmares, recurrent 
intrusive thoughts, and hyperstartle reaction.  On mental 
status examination, the Veteran was found mildly anxious and 
depressed, but otherwise within normal limits.  The examiner 
characterized the Veteran's symptoms as moderate and the 
Veteran's GAF was 62 at this time.  

Also of record are private psychological treatment records, 
dated between May 2001 and July 2005.  For the most part, 
each of these treatment records document similar symptoms 
and medical treatments associated with the Veteran's PTSD.  
These records do not document any period of increased, or 
decreased, PTSD symptoms not described in the aforementioned 
VA treatment records.  

Prior to January 26, 2006

The Board finds that the Veteran's disability picture is 
most accurately reflected by a 10 percent rating, prior to 
January 26, 2006, as the evidence demonstrates he had 
occupational and social impairment due to mild PTSD 
symptoms, decreasing his work efficiently and ability to 
perform occupational tasks in periods of significant stress, 
and was continually maintained by medication.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  At the Veteran's August 2005 
VA examination, the examiner specifically noted that the 
Veteran was employed for seven years with the same employer, 
even with the documented PTSD symptoms.  Further, the 
Veteran had not "lost time at work," and continuous 
medication controlled his PTSD symptoms.  The Veteran also 
reported having friends (i.e. "a dozen friends or not quite 
that many.") and enjoying his wife and family.  Moreover, 
although the activities the Veteran described enjoying were 
solitary in nature, there is no indication the Veteran had 
any decreased interest in these activities.  Additionally, 
the VA examiner's description of the Veteran's overall 
disability picture and his GAF score of 75, suggest a 
minimal-to-mild impact on his occupational and social 
functioning.  In sum, the medical evidence of record, in 
conjunction with the Veteran's statements, indicates the 
Veteran's disability picture is most accurately reflected by 
a 10 percent rating, prior to January 26, 2006.

The Veteran's disability picture does not reflect PTSD 
symptomatology, entitling him to a 30 percent rating, prior 
to January 26, 2006.  The medical evidence of record fails 
to indicate the Veteran experienced any decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Although the August 2005 VA examiner 
noted the presence of a depressed mood and concentration 
difficulties, there is no evidence the Veteran experienced 
anxiety (he denied being anxious), panic attacks, chronic 
sleep impairment, or memory loss  resulting in decreased 
efficiency at work or impeded social functioning.  Even 
higher ratings are clearly not warranted with arguably only 
the symptoms of flattened affect, disturbance of mood 
(irritability), and difficulty maintaining effective 
relationships demonstrated for a 50 percent rating, and 
virtually none of the symptoms demonstrated for a 70 or 100 
percent rating.  Essentially, the medical evidence of record 
does not suggest the Veteran's PTSD symptoms resulted in any 
greater impairment, other than what is contemplated in the 
10 percent disability rating, prior to January 26, 2006.  
Therefore, the Veteran is not entitled to a rating in excess 
of 10 percent, prior to January 26, 2006.

On and After January 26, 2006

After a thorough review of the evidence of record, the Board 
finds that the Veteran's disability picture, on and after 
January 26, 2006, is most accurately reflected by a 70 
percent disability rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The reports from the Veteran's 
January 2006 and August 2009 VA psychological examinations, 
document the Veteran's difficulty interacting socially 
(occupationally and in a family setting), as a result of 
irritability and depression.  An October 2006 VA treatment 
record also notes an increase in the Veteran's memory and 
concentration impairment.  Additionally, as recorded in a 
June 2006 VA psychological treatment record, the medical 
evidence confirms the onset of (i) situational panic 
attacks, (ii) an increased desire for isolation, and (iii) 
verbally abusive behavior towards his wife and coworkers.  
Looking to a March 2007 VA treatment record, PTSD symptoms 
caused the Veteran marriage difficulties and decreased his 
interest in previously enjoyable activities.  Moreover, the 
Veteran's GAF scores have been as low as 45 (March 2007), 
which is considered reflective of serious impairment in 
social or occupational functioning.  Therefore, giving the 
Veteran the benefit of the doubt, the Board finds that the 
disability picture on and after January 26, 2006, is best 
represented by a 70 percent rating.  

A higher evaluation is not warranted since the evidence of 
record does not show total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
While nightly cold-sweats, isolative behavior, difficulty 
sleeping, and impaired impulse control are present, the 
serious nature of those symptoms were considered in 
assigning the 70 percent evaluation, and there is no 
evidence that he is a persistent danger to others.  In sum, 
the evidence as a whole does not indicate that the Veteran 
has impairment that more nearly approximates the criteria 
for a 100 percent rating.  In fact, despite the Veteran's 
severe functional impairment due to PTSD, he has been able 
to work and establish and maintain relationships albeit with 
difficulty.  Accordingly, the evidence of record does not 
reflect a disability picture most accurately represented by 
a rating in excess of 70 percent, on and after January 26, 
2006.

Bilateral Hearing Loss

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the 
two Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

As shown more fully below, the medical evidence demonstrates 
the presence of exceptional hearing impairment on the left 
under 38 C.F.R. § 4.86(b).  Consequently, Table VIa may be 
utilized if it results in a higher numeric designation.  

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
20
20
70
70
65

The average in the right ear was 41 decibels, and the 
average for the left ear was 56 decibels.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 in the left ear.

The Veteran sought treatment for his bilateral hearing loss 
and was provided a VA audiological evaluation in April 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
55
LEFT
20
30
75
70
65

The average in the right ear was 44 decibels, and the 
average for the left ear was 60 decibels.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 in the left ear.  

On the authorized VA audiological evaluation in August 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
50
50
LEFT
15
20
70
65
60

The average in the right ear was 38 decibels, and the 
average for the left ear was 53 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 in the left ear.  

Using Table VI, the average puretone thresholds and speech 
recognition scores for the right ear, during the VA 
audiological examination in August 2005, correspond to Level 
II, and to Level II in the left ear.  At a VA treatment 
audiological examination in April 2006, average puretone 
thresholds and speech recognition scores in the right ear 
correspond to Level II, and to Level III in the left ear.  
At the most recent, August 2009 VA audiological examination, 
average puretone thresholds and speech recognition scores in 
the right ear correspond to Level I, and to Level I in the 
left ear.  The intersection point for these Levels under 
Table VII shows that the hearing loss corresponds to a 
noncompensable disability rating.  

There is no certification of language difficulties or 
inconsistent speech audiometry scores, as to allow 
consideration of the numeric designations contained in Table 
VIa (see 38 C.F.R. § 4.85(c) (2009), but since the results 
at each VA audiological examination demonstrate left ear 
puretone threshold of 30 decibels, or less, at 1000 Hertz 
and 70 decibels, or more, at 2000 Hertz, the Veteran will be 
given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical designation for 
the left ear.  38 C.F.R. § 4.86(b) (2009).  The combined 
numeric designations for the left and right ears, as noted 
at the Veteran's August 2005 VA examination and at an April 
2006 VA audiological treatment examination, are respectively 
Level II and Level V, corresponding to a 10 percent rating.  
However, the combined numeric designations for the left and 
right ears, at the Veteran's most recent VA August 2009 VA 
audiological examination, are respectively Level I and IV, 
which correspond to a noncompensable rating.  

As a rating under Table VIa results in a higher disability 
rating, the Board will utilize this table in assigning the 
Veteran's disability rating.  See 38 C.F.R. § 4.86(b).  
However, the Board finds that the findings are against a 
disability rating in excess of 10 percent for bilateral 
hearing.  

Although the Veteran has submitted numerous statements 
indicating how his hearing loss has impacted his life, the 
rating schedule represents as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

Extraschedular Consideration

In evaluating each of the Veteran's claims on appeal, the 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned, which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and the 
disability levels associated with each of the aforementioned 
disabilities.  Based on the evidence of record, each of the 
respective ratings assigned, adequately accounts for the 
impact that each disability has/had on the Veteran's 
occupational and social functioning.  Essentially, the 
record does not reflect a disability picture that is so 
exceptional, or unusual, that the normal provisions of the 
rating schedule would not adequately compensate the Veteran 
for his service-connected disabilities.  Stated differently, 
there is no evidence of frequent periods of hospitalizations 
or interference with employment that is not contemplated by 
the respective ratings assigned.  Consequently, remand for 
consideration of an extra schedular rating is not warranted.  
38 C.F.R. § 3.32 (2009).

Further, as it relates to the respective disability ratings 
and the outlined effective dates, the Board finds that the 
evidence does not raise a question that different ratings 
are warranted for any period of time from the Veteran's 
claim to the present time (except as outlined above), so as 
to warrant any additional staging of the assigned ratings, 
based on significant change in the level of disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased initial disability rating, prior to January 26, 
2006, for PTSD is denied.

A 70 percent initial disability rating, but not greater, for 
PTSD is granted, on and after January 26, 2006, subject to 
the laws and regulations governing the awards of monetary 
compensation.

An increased initial rating for bilateral hearing loss is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


